UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4800


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DERRICK ANTHONY OXENDINE,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:08-cr-00339-WO-1)


Submitted:   March 25, 2010                 Decided:   April 12, 2010


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Milton B. Shoaf, Jr., Salisbury, North Carolina, for Appellant.
Terri-Lei   O’Malley,    Assistant   United  States   Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Derrick       Anthony      Oxendine     pled    guilty          pursuant      to   a

plea agreement to possession with intent to distribute cocaine

base, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) (2006),

and was sentenced to 180 months in prison.                           Counsel has filed a

brief   in   accordance          with    Anders    v.    California,          386    U.S.    738

(1967), stating that after a review of the record, he has found

no meritorious issues for appeal.                   The Anders brief nonetheless

suggests     that     the    district       court       erred       when     it     classified

Oxendine as a career offender based on his prior North Carolina

convictions        for     felony       robbery     with        a     dangerous       weapon.

Oxendine     filed    a    pro    se    supplemental       brief       raising       the    same

issue, and the Government declined to file a responsive brief.

Finding no error, we affirm.

             In the absence of a motion to withdraw a guilty plea,

we review the adequacy of the guilty plea pursuant to Fed. R.

Crim.   P.    11     for    plain       error.      United          States    v.     Martinez,

277 F.3d 517, 525 (4th Cir. 2002).                   A review of Oxendine’s Rule

11 hearing reveals that the district court complied with Rule

11’s requirements.           Oxendine’s plea was knowingly, voluntarily,

and intelligently made, with full knowledge of the consequences

attendant to his guilty plea.                    We therefore find that no plain

error occurred and affirm Oxendine’s conviction.



                                             2
             We    also       affirm    Oxendine’s    sentence.            Based    on   his

career     offender          status,   Oxendine’s     presentence          investigation

report properly placed him in criminal history category VI and

attributed        him    with     a    total   offense     level      of    thirty-four,

yielding a Guidelines range of 262-327 months.                         At sentencing,

the   district      court       granted     the    Government’s       U.S.    Sentencing

Guidelines Manual (“USSG”) § 5K1.1 (2008) motion, appropriately

heard counsel’s argument regarding the weight that should be

afforded     the        18    U.S.C.     § 3553(a)     (2006)        factors,      allowed

Oxendine an opportunity to allocute, and thoroughly considered

the   Guidelines         and     the     § 3553(a)     factors       before        imposing

Oxendine’s        180-month       variant      sentence.        We     find     that     the

district court adequately explained its rationale for imposing

Oxendine’s variant sentence, the sentence was selected pursuant

to a reasoned process in accordance with law, and the reasons

relied upon by the district court are plausible and justify the

sentence imposed.              See United States v. Pauley, 511 F.3d 468,

473-76   (4th      Cir.       2007);    see    also   United    States        v.    Carter,

564 F.3d 325, 330 (4th Cir. 2009) (recognizing that the district

court must “place on the record an individualized assessment

based on the particular facts of the case before it” and that

the “individualized assessment . . . must provide a rationale

tailored to the particular case at hand and [be] adequate to

permit meaningful appellate review”).

                                               3
           We reject Oxendine’s argument that he should not have

been   classified   as   a   career    offender    because     his    two   North

Carolina felony robbery with a dangerous weapon convictions were

consolidated for judgment.          When Oxendine was arrested in 2000

for felony robbery with a dangerous weapon, charges were already

pending against him for his 1998 felony robbery with a dangerous

weapon offense.     Although the state court consolidated the cases

for judgment and sentencing in 2001, we find that the district

court properly considered Oxendine’s previous convictions to be

“two prior felony convictions,” as defined by USSG § 4B1.2(c)

(2008).     See   United     States    v.   Huggins,   191     F.3d    532,    539

(4th Cir. 1999)     (holding    that    despite   consolidated        sentences,

“[b]ecause there was an intervening arrest, Huggins cannot avoid

classification as a career offender by arguing that his offenses

were related”).

           In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                    This court

requires that counsel inform Oxendine, in writing, of the right

to petition the Supreme Court of the United States for further

review.    If Oxendine requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this   court   for   leave   to   withdraw       from

representation.     Counsel’s motion must state that a copy thereof

                                       4
was served on Oxendine.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    5